MEMORANDUM **
Robert G. Hawks appeals pro se the tax court’s summary judgment in favor of the Commissioner of Internal Revenue in Hawks’s action challenging a federal tax lien. We have jurisdiction under 26 U.S.C. § 7482. We review de novo the tax court’s summary judgment, Miller v. CIR, 310 F.3d 640, 642 (9th Cir.2002), and review for abuse of discretion its evidentiary rulings, Hudspeth v. Commissioner, 914 F.2d 1207, 1213 (9th Cir.1990). We affirm.
The tax court did not err in concluding that the appeals officer properly exercised his discretion by relying on computer-generated transcripts to determine the validity of the underlying assessment of Hawks’s tax deficiency, see Koff v. United States, 3 F.3d 1297, 1298 (9th Cir.1993) (per curiam), and that the requisite notices were given, see Hansen v. United States, 7 F.3d 137, 138 (9th Cir.1993) (per curiam).
Hawks’s general objection to the accuracy of the Internal Revenue Service’s (“IRS”) computerized data does not constitute evidence sufficient for a reasonable trier of fact to conclude that Hawks rebutted the presumption of correctness granted the IRS’s official records. Id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.